PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Baker
Application No. 16/156,509
Filed: October 10, 2018 
Title: MEANS AND METHODS FOR OBTAINING HUMBUCKING TONES WITH VARIABLE GAINS
:
: 
:     ON PETITION
:             
:


This is a decision on “Petition to Director Iancu to Set Aside Rules and Redress Grievance” filed on August 9, 2020. The petition is being treated as a petition under 37 CFR 1.183.

The petition is dismissed.

The record demonstrates that on May 22, 2019, a final Office action was mailed allowing a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. A proper response to the final Office action was not filed within the period set for reply; the application was held abandoned on August 23, 2019, accordingly. A Notice of Abandonment was mailed on January 17, 2020. 

The instant petition was filed on August 9, 2020, wherein applicant requests, pursuant to 37 CFR 1.183, suspension or waiver of rules as to the subject patent Application No. 16/156,509 and the imposition of the holding of abandonment therein stating, in pertinent part, that: 

[i]n this case, the extraordinary situation precedes NPPA 16/156,509 in the blatant obstruction of NPPA 15/917,389, and the violation of Federal Laws, Regulations and Executive Orders to further that objective. The deliberate obstruction of and falsely constructed abandonment of 16/156,509 follows in retaliation for complaints made by the Applicant, Donald L. Baker, Customer 116309, regarding 15/917,389. In 15/917,389, the USPTO began even before the examination by repeatedly and falsely claiming missing parts…

Petition, filed August 9, 2020, p.2.

Further, applicant sets forth the requested relief from the alleged extraordinary situation, infra, (hereinafter “points 1, 2, 3, 4, 5”) thusly:

1. Write a letter of apology, not only to Mr. Baker, but to the Commerce and Judiciary Committees in both Houses of Congress, and to all U.S. inventors’ groups and associations, explaining how you are going to make sure that this inexcusable and criminal behavior in your Office will never again be applied to anyone, including Mr. Baker.

2. Declare that NPPA 15/917,389 has been mishandled by your Office and reassign it to a patent examiner who is well-intentioned, honest, skilled in the art and capable of behaving as if he or she and Mr. Baker are two professionals working for a common goal.

3. Declare that NPPA 16/156,509 has been mishandled by your Office, and was never truly abandoned by anyone but your Office. Allow it to be combined with NPPA 16/985,863, maintaining the earliest priority date, and reassign it to a patent examiner who is well-intentioned, honest, skilled in the art and capable of behaving as if he or she and Mr. Baker are two professionals working for a common goal.

4. Retire or remove from employment at your Office all those who have engaged in this intentionally criminal and unbecoming behavior, up to and including the Commissioner of Patents.

5. At your own expense, Mr. Iancu, refund to Mr. Baker all of the fees he has had to pay to make appeals for your Office’s bad behavior, both in the USPTO and in the Federal Courts.

Petition, filed August 9, 2020, pgs.10-11.

At the outset, it is noted that the petition is not signed. Further to this point, 37 CFR 1.4(d) provides, in pertinent part, that:

(d)
(1) Handwritten signature. Each piece of correspondence, except as provided in
paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent
file, or other proceeding in the Office which requires a person’s signature, must:
(i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or
(ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§1.6(d) ), of an original. In the event that a copy of the original is filed, the original should
be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original.

 (2) S-signature. An S-signature is a signature inserted between forward slash
marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An
S-signature includes any signature made by electronic or mechanical means, and any
other mode of making or applying a signature other than a handwritten signature as
provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office
in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic
filing system as an attachment as provided in § 1.6(a)(4), for a patent application, patent,
or a reexamination or supplemental examination proceeding may be S-signature signed
instead of being personally signed (i.e., with a handwritten signature) as provided for in
paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph
(d)(2) of this section are as follows.

(i) The S-signature must consist only of letters, or Arabic numerals, or both, with
appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and
the person signing the correspondence must insert his or her own S-signature with a first
single forward slash mark before, and a second single forward slash mark after, the S-
signature (e.g., /Dr. James T. Jones, Jr./); and
(ii) A patent practitioner (§ 1.32(a)(1) )), signing pursuant to §§ 1.33(b)(1) or
1.33(b)(2), must supply his/her registration number either as part of the S-signature, or
immediately below or adjacent to the S-signature. The number (#) character may be used
only as part of the S-signature when appearing before a practitioner’s registration
number; otherwise the number character may not be used in an S-signature.
(iii) The signer’s name must be:
(A) Presented in printed or typed form preferably immediately below or adjacent
the S-signature, and
(B) Reasonably specific enough so that the identity of the signer can be readily
recognized.

(3) Electronically submitted correspondence. Correspondence permitted via the
Office electronic filing system may be signed by a graphic representation of a
handwritten signature as provided for in paragraph (d)(1) of this section or a graphic
representation of an S-signature as provided for in paragraph (d)(2) of this section when it is submitted via the Office electronic filing system.

The petition contains neither a compliant handwritten signature nor	 a s-signature in accordance with 37 CFR 1.4. Applicant is cautioned to ensure that all future correspondence is signed in accordance with 37 CFR 1.4 and 37 CFR 1.33. Notwithstanding that the petition is not signed and as a courtesy to the applicant, the deficiencies in the merits of the petition are discussed below. 

It is noted that 37 CFR 1.183 provides:




§ 1.183 Suspension of rules.

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director's designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Thus, a grantable petition under 37 CFR 1.183 requires that the applicant establish that there exists an extraordinary situation that requires waiver or suspension of applicable regulations of Title 37 of the Code of Federal Regulations. Implicit therein is a requirement the petitioner identify the regulation in Title 37 of the Code of Federal Regulations from which relief. The relief requested in points 1, 3, 4, and 5, supra, is noted; however, the petition does not identify what regulation(s) applicant believes should be waived or suspended in view of the alleged extraordinary situation. 

Further, as to point 2 above, it is noted that the relief requested is directed to an application other than the subject application. A petition for waiver or suspension of applicable regulations under 37 CFR 1.83, and the argumentation made therein, must be confined to the prosecution history of the application in which the petition is filed. Likewise, the relief requested by petition must be restricted to the application in which the petition under 37 CFR 1.183 is filed. 

Additionally, as to point 3 above, it is noted that applicant states that the subject application was “mishandled” and “…never truly abandoned…” The record does not support applicant’s contention, however. A review of the application file record reveals that a proper and timely reply to the final Office action mailed on May 22, 2019, was not filed. The application was held abandoned, accordingly. The record also demonstrates that applicant filed a “Response to fraudulent abandonment of NPPA 16/156,509” on January 26, 2020, that was treated as a petition under 37 CFR 1.181, to withdraw the holding of abandonment and dismissed by a decision mailed on June 24, 2020. The decision on petition informed applicant that “…no sufficient basis for withdrawing the abandonment has been proffered [therefore] the application is appropriately abandoned and cannot be withdrawn.” 1 Neither the record, nor the instant petition, demonstrate that the imposition of the holding of abandonment was improper. Further, relative to the abandonment of the application, appropriate relief is obtainable by filing a petition under 37 CFR 1.137(a) to revive the application; therefore, no extraordinary situation exists such that justice would require waiver or suspension of rules under 37 CFR 1.183. Thus, as to the imposition of the holding of abandonment, waiver or suspension of the rules under 37 CFR 1.183 would be unwarranted, in any case.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3222.

/KENYA A THORNTON MCLAUGHLIN/ Attorney Advisor, OPET                                                                                                                                                                                                        
















    
        
            
    

    
        1 “Decision on Petition”,mailed on June 24, 2020, p.2.”